DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 12-18, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2011-166102, cited on IDS filed on 3/22/2021, see English language equivalent US 2012/0280218).

Regarding claim 1, Watanabe et al discloses the following compound ([0078] – PQ-1):

    PNG
    media_image1.png
    438
    479
    media_image1.png
    Greyscale
,
where the groups R1-R10 are hydrogen, fluorine, or an alkyl such as tert-butyl, and where the substituents may combine to form an aryl ring such as benzene ([0079], [0086], and [0088]). The integer p is 2 or 3 ([0094]). 
9 and R10 form a benzene ring, the group R8 is tert-butyl, and the remaining groups are H, the reference disclose a compound having the ligand corresponding to recited ligand LA, i.e.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where recited ring B is a 6-membered aromatic ring, i.e. benzene; the recited group R3 is H, the recited groups X1-X2, X3, and X4 are CR, where X1 and X2 fuse to form a benzo ring, the remaining groups R are H; the recited group R2 is hydrogen or fluorine, and the recited group R1 is tert-butyl, i.e. CR14R15R16, where the groups R14, R15, and R16 are methyl; the metal M is Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
	


Regarding claim 3, Watanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group M is Ir.

Regarding claim 5, Watanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited groups R14, R15, and R16 are methyl.

Regarding claim 7, Watanabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group R2 is fluorine.

Regarding claim 12, Watanabe et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference it is clear that the reference discloses a compound having the formula Ir(LA)2(LB), where the recited integer n is two (2). The group (X-Y) in the disclosed compound corresponds to recited ligand LB and is given as ([0097]-[0096] – PQL-1):

    PNG
    media_image3.png
    143
    206
    media_image3.png
    Greyscale
,
where Ra and Rb are methyl and Rc is H ([0097]-[0099]). Thus, the reference discloses recited ligand LB1, where R1 and R2 are RD1, i.e. methyl, and R3 is H.



Regarding claim 30, Watanabe et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound comprising the ligand LA1:

    PNG
    media_image4.png
    194
    92
    media_image4.png
    Greyscale

where the groups R2-R5 are H and the group R1 is given by tert-butyl.

Regarding claim 13, Watanabe et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference it is clear that the reference discloses a compound having the formula Ir(LA)2(LB), where the recited integer n is two (2). The group (X-Y) in the disclosed compound corresponds to recited ligand LB and is given as ([0097]-[0096] – PQL-1):

    PNG
    media_image3.png
    143
    206
    media_image3.png
    Greyscale
,
a and Rb are methyl and Rc is H ([0097-[0099]). Thus, the reference discloses recited ligand LB1, where R1 and R2 are RD1, i.e. methyl, and R3 is H.

Regarding claim 31, Watanabe et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound comprising the ligand LA1:

    PNG
    media_image4.png
    194
    92
    media_image4.png
    Greyscale

where the groups R4 and R5 are H.

Regarding claim 32, Watanabe et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference it is clear that the reference discloses a compound having the formula Ir(LA)2(LB), where the recited integer n is two (2). The group (X-Y) in the disclosed compound corresponds to recited ligand LB and is given as ([0097]-[0096] – PQL-1):

    PNG
    media_image3.png
    143
    206
    media_image3.png
    Greyscale
,
where Ra and Rb are methyl and Rc is H ([0097-[0099]]). Thus, the reference discloses recited ligand LB1, where R1 and R2 are RD1, i.e. methyl, and R3 is H.

Regarding claim 33, Watanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the groups Ra to Rc are an alkyl having 1-8 carbon atoms and further discloses groups such as n-butyl, isobutyl, tert-butyl, n-propyl, isopropyl, etc. ([0097]). Thus, the disclosure of the reference encompasses pentan-3-yl. Accordingly, the reference discloses recited ligand LB as LB22.

Regarding claim 15, Watanabe et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer (Abstract and [0017]-[0020]). The organic layer comprises the following compound ([0020] and [0078] – PQ-1):

    PNG
    media_image1.png
    438
    479
    media_image1.png
    Greyscale
,
where the groups R1-R10 are hydrogen, fluorine, or an alkyl such as tert-butyl, and where the substituents may combine to form an aryl ring such as benzene ([0079], [0086], and [0088]). The integer p is 2 or 3 ([0094]). 
From this disclosure, when the groups R9 and R10 form a benzene ring, the group R8 is tert-butyl, and the remaining groups are H, the reference disclose a compound having the ligand corresponding to recited ligand LA, i.e.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where recited ring B is a 6-membered aromatic ring, i.e. benzene; the recited group R3 is H, the recited groups X1-X2, X3, and X4 are CR, where X1 and X2 fuse to form a benzo ring, the remaining groups R are H; the recited group R2 is hydrogen or fluorine, and the recited group R1 is tert-butyl, i.e. CR14R15R16, where the groups R14, R15, and R16 are methyl; the metal M is Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 16, Watanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer is an emitter layer comprising a host compound and the disclosed iridium compound is a light emitting compound ([0193]-[096]). The 

Regarding claim 17, Watanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host is given as (Abstract and [0199] - Formula 1):

    PNG
    media_image5.png
    310
    368
    media_image5.png
    Greyscale
,
i.e. a compound comprising a carbazole group.

Regarding claim 34, Watanabe et al discloses an organic light emitting device, i.e. a consumer product, comprising an anode, a cathode, and an organic layer (Abstract and [0017]-[0020]). The organic layer comprises the following compound ([0020] and [0078] – PQ-1):

    PNG
    media_image1.png
    438
    479
    media_image1.png
    Greyscale
,
where the groups R1-R10 are hydrogen, fluorine, or an alkyl such as tert-butyl, and where the substituents may combine to form an aryl ring such as benzene ([0079], [0086], and [0088]). The integer p is 2 or 3 ([0094]). 
From this disclosure, when the groups R9 and R10 form a benzene ring, the group R8 is tert-butyl, and the remaining groups are H, the reference disclose a compound having the ligand corresponding to recited ligand LA, i.e.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
where recited ring B is a 6-membered aromatic ring, i.e. benzene; the recited group R3 is H, the recited groups X1-X2, X3, and X4 are CR, where X1 and X2 fuse to form a benzo ring, the 2 is hydrogen or fluorine, and the recited group R1 is tert-butyl, i.e. CR14R15R16, where the groups R14, R15, and R16 are methyl; the metal M is Ir.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2011-166102, cited on IDS filed on 3/22/2021, see English language equivalent US 2012/0280218) as applied to claims 1-3, 5, 7, 12-18, and 30-34  above, and in view of Nishimura et al (US 2010/0283043).

The discussion with respect to Watanabe et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 18, Watanabe et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitting layer comprises a matrix material, i.e. a host ([0101] and [0103]). However, the reference does not disclose the particular host compounds as recited in the present claim.


    PNG
    media_image6.png
    206
    286
    media_image6.png
    Greyscale
.
The reference discloses that the phenanthrene compound the energy difference between the single and triplet state is small so that the voltage lowering and long lifetime of the electroluminescent device are achieved ([0079]).
Given that both Watanabe et al and Nishimura et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the phenanthrene host as taught by Nishimura et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Watanabe et al with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767